Affirmed and Memorandum Opinion filed July 14, 2005








Affirmed and Memorandum Opinion filed July 14, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00802-CR
____________
 
CLIFTON
MARCELLO WALKER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 230th District
Court
Harris County,
Texas
Trial Court Cause No.
976,559
 

 
M E M O R A N D U M   O P I N I O N
After a jury trial, appellant was convicted of the offense of
assault on a public servant  On August 3,
2004, the trial court sentenced appellant to confinement for twenty-five years
in the Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a timely, written notice of
appeal.




Appellant=s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of the
record and demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  By order of
this court, appellant was furnished a copy of the record on May 13, 2005.  Appellant was advised that any response to
counsel=s Anders brief was due on or
before June 13, 2005.  As of this date,
no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 14, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost. 
Do Not Publish C Tex. R. App. P. 47.2(b).